COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-088-CV
 
IN THE INTEREST OF
J.J.M., A CHILD
 
                                               ----------
             FROM
THE 30TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s May
25, 2009 letter to the court in which appellant states that he will not pursue
the appeal.  The court construes
appellant=s letter as a motion to dismiss
the appeal pursuant to rule 42.1(a) of the Rules of Appellate Procedure.  Tex. R. App. P. 42.1(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.1(a), 43.2(f).
 
PER CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.  
 
DELIVERED:  June 11, 2009




[1]See Tex. R. App. P. 47.4.